Title: To John Adams from William Temple Franklin, 19 November 1781
From: Franklin, William Temple
To: Adams, John



Passy 19 Nov. 1781
Dear Sir

I have the honour to inclose to your Excellency some agreable Accounts of the Situation of our Affairs in America, on which I most sincerely congratulate you. They are forwarded to us by Mr Thos Barclay, who is lately arrived at L’Orient in the St James. This Gentleman is come to reside in France, as Consul General for the U. States; an Officer our Country has long been in need of.

I am with every sentiment of Esteem & Respect, Sir, Your Exys. affectionate & very humble Servant 
W. T. Franklin

